13 N.Y.3d 893 (2009)
2009 NY Slip Op 91244
921 N.E.2d 607
893 N.Y.S.2d 839
In the Matter of REGAL ENTERTAINMENT GROUP, Respondent,
v.
NEW YORK STATE DIVISION OF HUMAN RIGHTS, Respondent, and
DOUDOU B. JANNEH, Appellant. (And Another Related Proceeding.)
Motion No: 2009-1127
Court of Appeals of New York.
Submitted October 26, 2009.
Decided December 15, 2009.
Motion for leave to appeal dismissed upon the ground that appellant has failed to demonstrate timeliness as required by Rules of the Court of Appeals (22 NYCRR) § 500.22(b)(2). Motion for poor person relief dismissed as academic.